                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

METROPOLITAN LIFE INSURANCE
COMPANY,

                      Plaintiff,

v.

AMANDA BRAMBLE, as Administrator of
the Estate ofGarlette Howard, DIBON                           Civ. No. 4:19-cv-54-D
TOONE, TRACY CARR, GARLENE
HOWARD, QUEEN HOWARD, TERRY
LYNCH, and MERCEDES' FUNERAL
MANSION AND CREMATION
SERVICES, LLC,

                      Defendants.


               DEFAULT JUDGMENT, FINAL JUDGMENT, AND DISCHARGE

       This matter is before the Court on the Consent Motion for Default Judgment, Discharge,

and Final Judgment filed by Plaintiff Metropolitan Life Insurance Company ("MetLife1'). The

Court, upon consideration of the matters of record and the consent of the parties who have made

an appearance, finds that good cause exists to grant the motion and direct the distribution of the

$274,800 in interpleader funds, plus any accrued interest, that is on deposit with the Court (the

"Proceeds").

       THE COURT FINDS as follows:

       1.       Garlette Howard ("Decedent") was an employee of Labaratory Corporation of

America Holdings ("LabCorp") and had Basic Life Insurance, Supplemental Life Insurance,

Dependent Life Insurance, and Voluntary Accidental Death and Dismemberment Insurance

coverage under LabCorp's group life insurance plan (the "Plan"), an BRISA-regulated employee




            Case 4:19-cv-00054-D Document 33 Filed 05/05/20 Page 1 of 5
welfare benefit plan sponsored by LabCorp and funded by a group life insurance policy issued

by MetLife (the "Policy"). MetLife is the claim fiduciary for the Plan.

          2.       Decedent and her three children were discovered dead in their home on August

16, 2016.

          3.      At the time of her death, Decedent was enrolled under the Policy for coverage in

the total amount of $186,000 ("Decedent's Benefits"). In addition, at the time of their deaths,

B.N.C., A.S.T., and M.J.T. were enrolled under the Policy for coverage in the total amount of

$88,800 ("Dependents' Benefits"). Together, the Decedent's Benefits and Dependents' Benefits

(collectively, the "Benefits") amounted to $274,800.

          4.      A dispute has arisen between the defendants regarding the proper beneficiary or

beneficiaries of the Policy.

          5.      Defendant Tracy Carr, as surviving father of one of Decedent's children, claimed

to be a beneficiary of the Policy. The Decedent's Estate also claimed to be beneficiary of the

Policy. Mercedes' Funeral Mansion and Cremation Services, LLC (the "Funeral Home") claimed

that a portion of the proceeds had been assigned to it. Each of these claims was adverse to the

others.

          6.      In addition, Defendant Tibon Toone, as the surviving spouse of Decedent and the

surviving father of two of Decedent's children, potentially may have claimed to be a·beneficiary

of the Policy. Shortly after their deaths, however, Defendant Toone was arrested and charged

with the unlawful killing of Decedent and her three children. If he is found guilty, North

Carolina's Slayer Statute would make him ineligible to receive any benefit from the Policy. The

charges against Defendant Toone remain pending, and as of the date of the motion, he has not

been convicted, has not entered a plea of guilt or nolo contendere, and has not been found liable



                                                  2


               Case 4:19-cv-00054-D Document 33 Filed 05/05/20 Page 2 of 5
in a civil action for the deaths.

        7.       Furthermore, Decedent's siblings-Defendants Garlene Howard, Queen Howard,

and Terry Lynch-potentially may have claimed to be beneficiaries of the Policy.

        8.       The competing claims and potential claims of the Defendants expose MetLife to

the possibility of multiple liability or multiple vexatious litigation.

        9.       MetLife does not dispute its obligation to pay the Benefits to the correct

beneficiary. Based on MetLife's diligent and reasonable inquiry, all potential claimants to the

Benefits have been named as parties in this interpleader action.

        10.      Pursuant to this Court's order, MetLife has deposited the total amount. payable

under the Policy $274,800, into the registry of the Court.

        11.      Defendants Dibon Toone, Garlene Howard, Queen Howard, and Terry Lynch (the

"Non-Answering Defendants") have not answered t}:!.e complaint or otherwise made any

appearance in this interpleader, and default has been entered against them.   Th ele.fl k. ~ ( ~
a."~ ~Q.lJH:              07'\      A~r-il 17, lolD. ~ CO·'i. 32."] .
        IT IS TifEREFORE ORDERED AND ADJUDGED that:

        1.       Default judgment is hereby entered against Defendants Dibon Toone, Garlene

Howard, Queen Howard, and Terry Lynch in accordance with the terms of this order.

        2.       The Clerk shall deduct from the Proceeds any costs and fees incurred pursuant to

law or this Court's local rules and practice for the management of the Proceeds during the period

when they were deposited with the Court.

        3.       The Clerk shall issue a check in the amount of $10,230 to "Mercedes Funeral

Mansion and Cremation Services, LLC" from the Proceeds. This check should be delivered to:

                Mercedes Funeral Mansion and Cremations Services, LLC
                Attn: Mercedes Fomay
                310 Washington Street
                Williamston, NC 27892


                                                   3


             Case 4:19-cv-00054-D Document 33 Filed 05/05/20 Page 3 of 5
        4.       The Clerk shall issue a check in the amount of $18,000 to "Metropolitan Life

Insurance Company" from the Proceeds for MetLife's reasonable attorney's fees and costs

incurred in bringing this interpleader action and prosecuting it to completion. This check shall be

delivered to:

                Metropolitan Life Insurance Company
                Attn: Diane Cifu
                200 Park Avenue
                New York, New York 10166

       5.        The Clerk shall issue a check in the amount of $27,080 to "John B. Finch,

Administrator of the Estate of Bryana N. Carr" from the Proceeds. This check should be

delivered to:

                John B. Finch Attorney at Law PLLC
                Attn: John B. Finch
                4020 Wake Forest Road, Suite 300
                Raleigh, NC 27609

       6.        The Clerk shall issue a check for all remaining Proceeds after deduction of the

amounts detailed in paragraphs 2 through 5 to "Amanda Bramble, as Administrator of the Estate

of Garlette Howard." This check should be delivered to:

                Ranee Singleton, PLLC
                Attn: Ranee Singleton
                155 N. Market Street, Suite 203
                Washington, NC 27889

       7. ·     MetLife, the LabCorp, and the Plan are hereby discharged from any and all

claims, causes of action, and liabilities related in any way to the Policy or the Proceeds,

including without limitation any claims for costs and attorney's fees.

       8.       Each of the Defendants is forever enjoined and restrained from instituting or

prosecuting any action or proceeding in any court or other tribunal against MetLife, LabCorps,

and the Plan related in any way to the Policy or the Proceeds.

                                                  4


             Case 4:19-cv-00054-D Document 33 Filed 05/05/20 Page 4 of 5
9.      This Order is the final judgment in this matter.

SO ORDERED this the __S_ day of       /f'1tl 2020.


                                              United States District Judge




                                          5


     Case 4:19-cv-00054-D Document 33 Filed 05/05/20 Page 5 of 5
